Citation Nr: 0808006	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-04 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for a dental disorder for 
the purposes of compensation and VA outpatient dental 
treatment. 


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from August 1970 to April 
1973, from May 1973 to May 1976, from September 1991 to March 
1992, and from December 1995 to August 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was originally before the Board in 
January 2007 when it was remanded for additional evidentiary 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

A claim for service connection for a dental disorder is also 
considered a claim for VA outpatient dental treatment.  Mays 
v. Brown, 5 Vet. App. 302, 306 (1993).  A review of the 
claims file reveals that the RO has not yet decided in the 
first instance whether the veteran is entitled to VA 
outpatient dental treatment.  The RO must do so before the 
Board proceeds in adjudicating the claim for service 
connection for a dental disorder.  

A review of the claims file reveals the veteran was not 
provided with the laws and regulations pertaining to dental 
disability claims until August 2007 when a supplemental 
statement of the case was issued to him.  A letter sent in 
May 2002 only referenced generic regulations pertaining to 
service connection claims.  The July 2003 rating decision and 
December 2004 statement of the case merely informed the 
veteran that his claim had been denied since the service 
medical records did not show chronic periodontal disease nor 
did they show a loss of teeth that are not able to be 
replaced.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and; 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal until the August 2007 
supplemental statement of the case.  

The Board finds that the veteran should be given a proper 
VCAA letter with respect to his claim of entitlement to 
service connection for a dental condition.  After giving the 
veteran an appropriate opportunity to respond to the letter, 
the RO should then re/adjudicate the issue.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A  are 
fully complied with and satisfied.  
Review the claims files and ensure  that 
all notification and development action 
required by the VCAA are completed.  

2.  After completing the above action, 
and any other development as may be 
required, the veteran's claim should be 
readjudicated.  The claim of entitlement 
to service connection for a dental 
condition for treatment purposes must be 
adjudicated in the first instance.  If 
the claim remains denied, the veteran 
should be issued a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

